DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-17 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the household refrigeration appliance, comprising: a cover extending along the rear wall of the inner compartment, said cover having a non-central air outlet formed therein disposed in a corner of the rear wall and the top wall at the left-side wall or at the right-side wall; and at least one horizontal cold air duct segment branching from the vertical cold air duct segment and extending in a direction of the left-side wall or the right-side wall to the non-central air outlet, and is disposed generally parallel to the rear wall, and at least part of a longitudinal extension of the horizontal cold air duct segment being disposed in front of the first visible surface of instant independent claim 1.
The following references (US 20170261250 A1) to CHO; Yonghyeon et al., (US 20160370105 A1) to PARK; Ahreum et al., and (US 3020733 A) to HUBACKER EARL F et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

10/21/2021